DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
In the amendments filed 01/25/2022, claims 1-7 are pending. Claims 1-2 are amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zupancic et al. (WO 2015/073965 A1, cited in IDS).

    PNG
    media_image1.png
    114
    562
    media_image1.png
    Greyscale
 [0004, 0012], wherein R1 is 
    PNG
    media_image2.png
    72
    414
    media_image2.png
    Greyscale
 [0005, 0012], G is 
    PNG
    media_image3.png
    76
    207
    media_image3.png
    Greyscale
 [0005, 0008, 0012], -A- is a divalent alkyl group [0005, 0012], -CA- is a divalent cycloalkyl group [0005, 0012], and –R2- is a divalent organic group [0005, 0012], wherein –R2- is a group [0014] has the structure 
    PNG
    media_image4.png
    110
    721
    media_image4.png
    Greyscale
, wherein –R3- [0018], each is, independent of the other, a divalent organic group [0014], -R4- [0018] each is, independent of the other, a divalent organic group [0014], -R5- [0018] each is, independent of the other, a divalent organic group [0014], wherein –R6- is identical to –R4- [0018], wherein some –R4- groups are different from other –R4- groups [0018], wherein –R4- is either an aliphatic or cycloaliphatic group and has 1 or more carbon atom [0017], which reads on an epoxy resin, which is a reaction product of an epoxy compound (A) and an acid-terminated polyester (B), wherein the acid-terminated polyester (B) comprises at least one polycarboxylic acid monomer and at least one polyhydric alcohol monomer, and wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 0 mol% to 100 mol%.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06(I)). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
 Regarding claim 2, Zupancic teaches that the number-average molecular weight of the epoxy terminated polyester is in the range of 500 to 5000 [0022], and that in examples, an epoxy terminated polyester had an Mn of 1250, 1000, 2300, 1050, 1150, 1050, 750, 950, 850, 850, 1300, 600, 1050, 1100, 550, 1150, 1150, or 500, and an Mw of 5100, 5350, 7250, 6150, 6200, 5500, 2450, 4650, 5350, 6050, 7550, 2100, 6500, 5450, 1150,  5500, 6050, or 3450, respectively [0051], wherein Mn = number-average molecular weight, and Mw = weight-average molecular weight [0043], which means that the epoxy terminated polyester had a ratio of the weight-average molecular weight/the number-average molecular weight of 5100/1250=4.08, 5350/1000=5.35, 7250/2300=3.15, 6150/1050=5.86, 6200/1150=5.39, 5500/1050=5.24, 2450/750=3.27, 4650/950=4.89, 5350/850=6.29, 6050/850=7.12, 7550/1300=5.81, 2100/600=3.50, 6500/1050=6.19, 5450/1100=4.95, 1150/550=2.09, 5500/1150=4.78, 6050/1150=5.26, or 3450/500=6.90. Zupancic therefore suggests selecting the number-average molecular weight of the epoxy terminated polyester to be 1250, 1000, 2300, 1050, 1150, 1050, 750, 950, 850, 850, 1300, 600, 1050, 1100, 550, 1150, 1150, or 500 and selecting the weight-average molecular weight of the epoxy terminated polyester to be 
Zupancic does not teach a specific embodiment wherein the epoxy resin has a weight average molecular weight of 7,000 to 300,000 and the epoxy resin has a ratio of the weight average molecular weight/a number average molecular weight of 1.1 to 20.0. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the number-average molecular weight of Zupancic’s epoxy terminated polyester to be 1250, 1000, 2300, 1050, 1150, 1050, 750, 950, 850, 850, 1300, 600, 1050, 1100, 550, 1150, 1150, or 500 and to select the weight-average molecular weight of Zupancic’s epoxy terminated polyester to be 5100, 5350, 7250, 6150, 6200, 5500, 2450, 4650, 5350, 6050, 7550, 2100, 6500, 5450, 1150,  5500, 6050, or 3450, respectively, which would read on wherein the epoxy resin has a weight average molecular weight of 5100, 5350, 7250, 6150, 6200, 5500, 2450, 4650, 5350, 6050, 7550, 2100, 6500, 5450, 1150,  5500, 6050, or 3450 and the epoxy resin has a ratio of the weight average molecular weight/a number average molecular weight of 4.08, 5.35, 3.15, 5.86, 5.39, 5.24, 3.27, 4.89, 6.29, 7.12, 5.81, 3.50, 6.19, 4.95, 2.09, 4.78, 5.26, or 6.90 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable 
Regarding claim 3, Zupancic teaches that the composition [0024] that is the epoxy terminated polyester [0004, 0012] is made by a method that includes reacting at least one diepoxide with at least one dicarboxylic acid [0024], and that in examples, a dicarboxylic acid had an Mn of 300 [0044], 950, [0045], 650 [0046], 950 [0047], or 750 [0048], and an Mw of 700 [0044], 1650 [0045], 1150 [0046], 1750 [0047], or 1500, respectively [0048], wherein Mn = number-average molecular weight, and Mw = weight-average molecular weight [0043], which means that the dicarboxylic acid had a weight average molecular weight/a number average molecular weight of 700/300=2.33, 1650/950=1.74, 1150/650=1.77, 1750/950=1.84, or 1500/750=2.00. Zupancic therefore 
Zupancic does not teach a specific embodiment wherein the acid-terminated polyester (B) has a weight average molecular weight of 500 to 10,000, and the acid-terminated polyester (B) has the weight average molecular weight/a number average molecular weight of 1.1 to 10.0. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the number-average molecular weight of Zupancic’s dicarboxylic acid that is reacted with Zupancic’s diepoxide to make Zupancic’s epoxy terminated polyester to be 300, 950, 650, 950, or 750 and to select the weight-average molecular weight of Zupancic’s dicarboxylic acid to be 700, 1650, 1150, 1750, or 1500, respectively, which would read on wherein the acid-terminated polyester (B) has a weight average molecular weight of  700, 1650, 1150, 1750, or 1500, and the acid-terminated polyester (B) has the weight average molecular weight/a number average molecular weight of 2.33, 1.74, 1.77, 1.84, or 2.00 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy terminated polyester with similar curability because Zupancic teaches that the composition [0024] that is the epoxy terminated polyester [0004, 0012] 
Regarding claim 4, Zupancic teaches that the composition [0039] that is the epoxy terminated polyester [0004, 0012] is mixed with a curative compound [0039], and that the curative compound is a compound that has two or more groups capable of reacting with epoxy groups [0040], which reads on an epoxy resin-containing composition, comprising the epoxy resin according to claim 1 and a curing agent as claimed.
Regarding claim 5, Zupancic teaches that the composition [0039] that is the epoxy terminated polyester [0004, 0012] is mixed with a curative compound [0039], that the curative compound is a compound that has two or more groups capable of reacting with epoxy groups [0040], and that in examples, the weight ratio of epoxy terminated polyester to curing agent is [0056] 100:23.9, 100:14.3, 100:12.5, 100:10.0, 100:14.0, 100:15.0, 100:16.3, 100:24.0, 100:20.0, 100:19.4. 100:16.9, 100:29.6, 100:25.9, 
Zupancic does not teach a specific embodiment wherein the curing agent is contained in an amount of from 0.1 to 1000 parts by weight based on 100 parts by weight of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the weight ratio of Zupancic’s epoxy terminated polyester to Zupancic’s curative compound to be 100:23.9, 100:14.3, 100:12.5, 100:10.0, 100:14.0, 100:15.0, 100:16.3, 100:24.0, 100:20.0, 100:19.4. 100:16.9, 100:29.6, 100:25.9, 100:13.8, 100:9.2, 100:17.5, 100:25.9, 100:13.8, 100:14.1, 100:32.9, 100:17.4, 100:17.8, 100:40.0, 100:17.5, 100:47.6, 100:60.4, or 100:35.8, which would read on wherein the curing agent is contained in an amount of 23.9, 14.3, 12.5, 10.0, 14.0, 15.0, 16.3, 24.0, 20.0, 19.4, 16.9, 29.6, 25.9, 13.8, 9.2, 17.5, 25.9, 13.8, 14.1, 32.9, 17.4, 17.8, 40.0, 17.5, 47.6, 60.4, or 35.8 parts by weight based on 100 parts by weight of the epoxy resin as claimed. One of ordinary skill 
Regarding claim 6, Zupancic teaches that the curative compound is an amino compound, a phenalkamine, a phenalkamide, or an amine-terminated amide resin [0040], which reads on wherein the curing agent is an amine compound or an amide compound as claimed.
Regarding claim 7, Zupancic teaches that the composition [0039] that is the epoxy terminated polyester [0004, 0012] is mixed with a curative compound [0039], and that the mixture is cured or allowed to cure [0039], which reads on a cured product obtained by curing the epoxy resin-containing composition according to claim 4 as claimed.

Response to Arguments
Applicant’s arguments, see p. 4-6, filed 01/25/2022, with respect to the objection to claim 2 have been fully considered and are persuasive.  The objection to claim 2 has been withdrawn. 
Applicant’s arguments, see p. 5-6, filed 01/25/2022, with respect to the rejection of claims 1, 4, and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Zupancic et al. (WO 2015/073965 A1, cited in IDS) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the presently claimed invention is not even obvious in view of Zupancic because Zupancic fails to disclose or suggest the limitation that the acid-terminated polyester (B) comprise at least one polycarboxylic acid monomer and at least one polyhydric alcohol monomer and further requires that an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 20 mol% to 90 mol%, and that Zupancic fails to provide any motivation or teaching of how or why the skilled artisan would modify the amount of a diol having a cyclic structure in the polyhydric alcohol monomer to arrive at the amount claimed (p. 5-6), claim 1 is obvious over Zupancic. This is because Zupancic teaches an epoxy terminated polyester having the structure 
    PNG
    media_image1.png
    114
    562
    media_image1.png
    Greyscale
 [0004, 0012], wherein R1 is 
    PNG
    media_image2.png
    72
    414
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    76
    207
    media_image3.png
    Greyscale
 [0005, 0008, 0012], -A- is a divalent alkyl group [0005, 0012], -CA- is a divalent cycloalkyl group [0005, 0012], and –R2- is a divalent organic group [0005, 0012], wherein –R2- is a group [0014] has the structure 
    PNG
    media_image4.png
    110
    721
    media_image4.png
    Greyscale
, wherein –R3- [0018], each is, independent of the other, a divalent organic group [0014], -R4- [0018] each is, independent of the other, a divalent organic group [0014], -R5- [0018] each is, independent of the other, a divalent organic group [0014], wherein –R6- is identical to –R4- [0018], wherein some –R4- groups are different from other –R4- groups [0018], wherein –R4- is either an aliphatic or cycloaliphatic group and has 1 or more carbon atom [0017], which reads on an epoxy resin, which is a reaction product of an epoxy compound (A) and an acid-terminated polyester (B), wherein the acid-terminated polyester (B) comprises at least one polycarboxylic acid monomer and at least one polyhydric alcohol monomer, and wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 0 mol% to 100 mol%.
Zupancic does not teach with sufficient specificity wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 20 mol% to 90 mol%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a fraction of Zupancic’s –R4- groups to be an aliphatic group and a fraction of Zupancic’s –R4- groups to be a cycloaliphatic group, such that the number of cycloaliphatic groups is equal to the number of aliphatic groups, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06(I)). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767